department of the treasury int ernal revenue service washington d c date number release date cc dom it a gl-601151-00 uilc internal_revenue_service national_office service_center advice memorandum for kentucky-tennessee district_counsel cc ser kyt nas from subject deputy assistant chief_counsel income_tax accounting cc dom it a payment of informant rewards to law enforcement agencies this responds to your request dated date for significant service_center advice regarding an issue raised by the examination_division in the kentucky-tennessee district our response will affect the memphis and cincinnati service centers issue whether a state or local law enforcement agency in the state of tennessee may qualify to receive an informant reward under sec_7623 of the internal_revenue_code conclusion there is no absolute prohibition against the payment of an informant reward to a state or local law enforcement agency in the state of tennessee however such a reward is not payable to the agency in a particular case in which the agency may be entitled to an expense reimbursement under sec_7624 in such a case sec_7624 is the controlling statute background the service receives requests for informant rewards both from individuals employed by local and state law enforcement agencies and from the agencies gl-601151-00 themselves these requests are based on information provided to the service that was obtained in the performance of official law enforcement duties sec_7623 of the internal_revenue_code code and the regulations thereunder authorize the internal_revenue_service service to pay rewards to informants as deemed necessary for detecting underpayments of tax and other violations of the internal revenue laws in cases where such expenses are not otherwise provided for by law sec_301_7623-1 of the regulations on procedure and administration provides that any person other than certain current or former federal employees is eligible to file a claim for a reward under sec_7623 this section does not limit the payment of informant awards to individuals as any person may file a claim further sec_2 of irm information and informants’ rewards handbook provides that a ny person as defined in sec_7701 may file a claim for reward under sec_7623 and that c laims filed by a corporation partnership etc must be signed by an officer_or_employee who has the authority to legally bind the entity sec_7701 of the code states that the term person means and includes an individual a_trust estate partnership_association company or corporation numerous legal authorities indicate that the term person as defined in sec_7701 is sufficiently broad to include a governmental body see eg 292_us_360 revrul_85_194 1985_2_cb_301 section dollar_figure of irm addresses the eligibility of police officers to receive rewards under sec_7623 section dollar_figure provides that a police officer is eligible to receive a reward unless there is a statute or ordinance excluding the police officer from acceptance of a reward tennessee code annotated soliciting unlawful compensation provides that a class e felony occurs when a public servant requests a pecuniary benefit for the performance of an official action that he she was required to perform for no compensation or at a level of compensation lower than that requested the attorney_general for the state of tennessee agrees with district counsel’s determination that the tennessee statute excludes police officers from acceptance of rewards thus police officers do not qualify for informant rewards under sec_7623 because payment of the rewards is prohibited by irm sec_2 under sec_7624 of the code if a state or local law enforcement agency provides information to the service that substantially contributes to the recovery_of federal taxes imposed with respect to illegal drug or related money laundering activities the agency may be reimbursed by the service for expenses_incurred in the investigation irm chapter_3 discusses the requirements for obtaining a reimbursement of expenses under sec_7624 gl-601151-00 discussion as indicated above tennessee code annotated excludes law enforcement officers from consideration for rewards under sec_7623 but law enforcement agencies are not similarly excluded from consideration moreover irm provides that a reward may be paid to a legal entity such as a corporation or partnership and there is nothing in sec_7623 or the regulations thereunder that precludes payment of an informant reward to a law enforcement agency as indicated above the term person as used in sec_301_7623-1 may be broadly defined to include a governmental body such as a law enforcement agency however it has been suggested that because law enforcement agencies may be entitled to a reimbursement of expenses under sec_7624 such agencies cannot receive informant rewards under sec_7623 we reject this approach neither the legislative_history nor the regulations for sec_7624 support the proposition that sec_7624 provides the exclusive authority for a payment to law enforcement agencies thus a law enforcement agency may qualify for an informant reward under sec_7623 provided sec_7624 does not apply in a particular case eg because no agency investigation has occurred or because there is an agency investigation into a matter not involving illegal drug activity the agency may qualify for an informant reward under sec_7623 based on information provided by agency personnel to the service we conclude however that a reward cannot be paid to a law enforcement agency under sec_7623 if payment to the agency is otherwise provided by law thus in a particular case in which the agency may be entitled to a reimbursement of expenses under sec_7624 the service cannot pay an informant reward under sec_7623 in such a case the sec_7624 expense reimbursement is the sole payment that can be made as sec_7624 is the controlling statute we trust this advice addresses your concerns satisfactorily if you have any questions please contact judith lintz an attorney on my staff pincite-4940 lewis j fernandez deputy assistant chief_counsel income_tax accounting by _______________________ michael l gompertz assistant to the branch chief branch
